Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 23, 2022 has been entered.  In this application claims1-10 are pending in which claims 1 and 10 are in independent forms.

Priority







Acknowledgment is made of applicant's claims benefit of French Application No. 1874006 filed 12/21/2018.

ALLOWANCE
	Claims 1-10 are allowed over the prior art of record.

REASON FOR ALLOWANCE
	The prior art of record Okamura et al. (U.S. Patent Publication No. 2014/0040186) discloses:
Okamura et al. teach a method that provides an information processing system includes a plurality of information processing apparatus and a dictionary server. Each of the information processing apparatus includes a local storage device, a determination module and a local update module. The dictionary server includes a master storage device, a master update module and a master transmitting module (Par. 14),
Okamura et al. also teach a method that based on receiving notice of change the CPU updates the data stored in the auxiliary storage device (Par. 68),
Okamura et al. also teach a method that the dictionary server stores data into auxiliary storage device and ant updated version of data would be stored in the auxiliary storage device (Par. 117),
Okamura et al. finally teach a method that the data management receive the data synchronization request via the communication network (Par. 82),
The prior art of record Bhojwani et al.  (U.S. Patent Publication No. 2017/0262493) discloses:
Bhojwani et al. teach a method/system that the master data manager receives a request from supplier network manager to modify data in master data.  Based on this request master data manager forward the modification to the modification manager then the modification manager copy the modification to auxiliary storage units which are n storage devices (more than one storage device)(Par. 46),
 (Par. 50),
Bhojwani et al. finally teach a method/system that, the system for synchronization of master data with data stored in storage perform validation process on the modified data to determine the data which was modified is valid and it can be copied on the storage device (Par. 38),
The prior art of record Ratias (U.S. Patent Publication No. 2018/0234496) discloses:
Ratias teach a method that the synchronization server can send a message to the other devices to notify the changes to other devices.  The system for synchronization process across multiple screens and devices to make sure if the other devices are not online then the computing device will send the request to the XMPP synchronization server and the XMPP synchronization server may send a notification message to the other devices as determined by the synchronization server (Par. 33),
Ratias also teach a method/system that the system for synchronization process across multiple devices include data privacy that is information protected under the General Data Protection Requirements of the European Union which is not known or to be disclosed to a user of the first device (Par. 517),
Ratias finally teaches a method/system that the synchronization signals can be transmitted back and forth between the first and second computing devices (or more than two devices, as (Par. 517).  However, after consideration of applicant’s amendment/arguments filed on February 23, 2022 the applicant specifically indicated that, the present invention is about a method/system for synchronization of data management system for managing data, the system being connected to at least one user device being connected to the synchronized data management system through a network, the synchronization data management system may comprise an encoder unit configured to encode the update using at least one encoding mechanism and send a message including the encoded update to each user device of the set of selected user devices and the synchronized data management system is configured to store an update made to the subset of data and received from the user device in the auxiliary storage unit, the synchronized data management system being further configured to store the update made to the subset of data to the master storage unit in response to one or more validation requests received from a set of selected user devices, the set of selected user devices comprising at least one user device. The prior arts of record fail to anticipate or render obvious the recited feature of “a common storage database comprising a master storage unit configured to store data; and an auxiliary storage unit distinct from the master storage unit and from the given user device, configured to store updated data; and a server configured to: receive an update request from a given one of the user devices in response to the update request retrieve a subset of data stored in the master storage unit, and send the subset of data to the  given user device; receive from the given user device an update made to the subset of data stored the update in the auxiliary storage unit for validation prior to storage in the master storage unit; receive one or more validation requests from a set of at least one reviewer device selected from the user devices; and publish the update made to the subset of data from the auxiliary storage unit to the master storage unit in response to receiving the one or more validation requests” as recited in claim 1.  The prior art of record, do not disclose, teach, or suggest (in combination with all other features in the claim), the claimed limitations of claim 1 as a whole.   Consequently, claim 1 and independent claim10 which recite similar feature as claim 1 are allowable over prior art of record. The dependent claims 2-9 being definite, further limiting, and fully enabled by the specification are also allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bank United States Patent Publication No. 2017/0034236,
Maeda United States Patent Publication No. 2018/0068030,
	Deflaux et al.  et al. United States Patent No. 7,730,034.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid proceeding delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of reasons for Allowance”.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fariborz Khoshnoodi whose telephone number is 571-270-1005.  The examiner can normally be reached on M-TH every other F 8:00-4:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K/Examiner, Art Unit 2157   

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157